Exhibit PRESS RELEASE March 18, 2009 Philadelphia, Pennsylvania FOR RELEASE:IMMEDIATELY PRUDENTIAL BANCORP, INC. OF PENNSYLVANIA ANNOUNCES DECLARATION OF QUARTERLY CASH DIVIDEND Prudential Bancorp, Inc. of Pennsylvania (the “Company”) (Nasdaq: PBIP) announced that its Board of Directors, at a meeting held today, declared a quarterly cash dividend of $0.05 per share on the common stock of the Company, payable on April 27, 2009 to the shareholders of record at the close of business on April 13, Prudential Bancorp, Inc. of Pennsylvania is the “mid-tier” holding company for Prudential Savings Bank, a Pennsylvania-chartered, FDIC-insured savings bank headquartered in Philadelphia, Pennsylvania.Prudential Savings Bank operates six full service offices in Philadelphia and one office in Drexel Hill, Pennsylvania.At December 31, 2008, the Company had assets totaling $491.7 million, liabilities totaling $425.5 million and $66.2 million of shareholders’ equity. Contacts: Thomas A. Vento, President and Chief Executive Officer, Prudential Bancorp, Inc. of Pennsylvania, 215-755-1500. Joseph R.
